DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(e) as being anticipated by Sarsani et al. (US 20170057889 A1).
Sarsani discloses a process for producing hydrocarbons by oxidative coupling of methane (OCM) with diluents wherein a reactant mixture comprising methane, oxygen and a diluent (e.g., CO2 and water) is contacted with an OCM catalyst at a pressure of from atmospheric to 200 psig. (1 to 13.7 bar) to produce products comprising hydrocarbons having two or more carbon atoms. The diluent is present in the reactant mixture in an amount from 10 – 80 mole %. This means that the ratio of diluent molecules to carbons atoms in the gas is within .1:1 to 5:1. Methane conversion is greater than 10%. A stream comprising C2+ from the OCM process is then passed . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 10-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sarsani et al. (US 20170057889 A1) in view of Cizeron et al. (US 2015/0152025 A1). 
The process of Sarsani is as discussed above. 
Sarsani does not teaches that a stream from OCM is passed to a cracking catalytic bed with an ethane stream to produce ethylene, does not teaches injecting oxygen stream, and methane stream and diluent stream to the OCM or mixed oxygen stream with the diluent stream, and does not teach that water is heated with a heated exchanger prior passing to OCM.  
Cizeron discloses an OMC process wherein a product stream from OCM and an external stream comprising ethane is passed downstream to a post bed cracking zone (PBC) wherein OCM catalyst and the PPC zone are contained in a single vessel. The outlet temperature of the reactor is at least 800o C. The PBC effluent has ethylene to thane greater than 1.5:1. See [0037], [0038], [0058], [0306], [0307], [0311], [0312]; figures 3A-3C, 7A-7B, 18A-18D. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by having OCM and PBC in the same vessel as suggested by Cizeron to improve the conversion of ethylene. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by injecting streams of oxygen, methane and diluent as claimed because Sarsani teaches that oxygen is from an oxygen enriched 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by heating water with a heat exchanger as claimed because heating water with heat exchanger to conserve energy and to meet the temperature requirement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771